                    Case 1:20-cv-01291-AWI-JLT Document 45 Filed 01/25/21 Page 1 of 2


                1   STEPHANIE VIRREY GUTCHER (SBN 277833)
                    MELISSA D. ALLEN (SBN 195896)
                2   SCHOOLS LEGAL SERVICE
                    1300 - 17th Street, 7th Floor (93301)
                3   Post Office Box 2445
                    Bakersfield, California 93303
                4   Telephone: 661/636-4830
                5   Facsimile: 661/636-4843
                    E-mail:       sls@kern.org
                6
                7   Attorneys for Defendant/Counter-Plaintiff Norris School District

                8                            IN THE UNITED STATES DISTRICT COURT

                9                               EASTERN DISTRICT OF CALIFORNIA
            10      E.E., a minor, by and through his guardian ad )   Case No. 1:20-cv-01291-AWI-JLT
                    litem, LAURA HUTCHISON-ESCOBEDO;              )
            11      CHRISTOPHER ESCOBEDO and LAURA )                  JOINT STIPULATION AND
                    ESCOBEDO,                                     )   [PROPOSED] ORDER REQUESTING
            12                                                    )   CONTINUANCE OF MANDATORY
                                        Plaintiffs,               )   SCHEDULING CONFERENCE
            13                                                        (Doc. 44)
                                                                  )
            14              vs.                                   )
                                                                  )
            15      NORRIS SCHOOL DISTRICT,                       )
                                                                  )
            16                          Defendant.                )
                    ____________________________________ )
            17                                                    )
                    AND RELATED COUNTERCLAIM.                     )
            18                                                    )
            19
            20             COME NOW, counsel for Defendant/Counter-Plaintiff Norris School District
            21      (“District”) and counsel for E.E., a minor, by and through his Guardian ad Litem Laura
            22      Hutchison-Escobedo (“Student”), Christopher Escobedo and Laura Hutchison-Escobedo
            23      (hereafter “Plaintiffs/Counter-Defendants”) hereby file this Joint Stipulation and
            24      [Proposed] Order Requesting Continuance of the Mandatory Scheduling Conference
            25      currently scheduled for February 17, 2021 at 9:30 a.m. to April 14, 2021 at 9:30 a.m., 510
            26      19th Street, Bakersfield, California before Magistrate Judge Jennifer L. Thurston.
            27             This request is made due to the parties’ anticipation of the Court’s decision of the
            28      pending Motions to Dismiss, which may further impact the parties’ positions in this matter.
SCHOOLS
LEGAL
SERVICE
P.O. BOX 2445
BAKERSFIELD
CALIFORNIA
93303                                                     1             ____________________________________
                    Case No. 1:20-cv-01291-AWI-JLT                       Joint Stip to Reschedule Mandatory Scheduling Conf.
                    Case 1:20-cv-01291-AWI-JLT Document 45 Filed 01/25/21 Page 2 of 2


                1          Defense counsel and opposing counsel have agreed to this continuance.
                2          IT IS SO STIPULATED.
                3                                                 SCHOOLS LEGAL SERVICE
                4
                5   Dated: January 21, 2021                       By: _   Stephanie Virrey Gutcher                      _
                6                                                          STEPHANIE VIRREY GUTCHER
                                                                           Attorneys for Defendant/Counter-
                7                                                          Plaintiff Norris School District
                8                                                 CALIFORNIA JUSTICE PROJECT
                9
            10
                    Dated: January 21, 2021                       By:     Goriune Dudukgian                                   _
            11                                                             GORIUNE DUDUKGIAN
            12                                                             Attorneys for Plaintiffs/Counter-
                                                                           Defendants E.E., a minor, by and
            13                                                             through his Guardian ad Litem
                                                                           Laura Hutchison-Escobedo,
            14                                                             Christopher Escobedo and Laura
            15                                                             Hutchison-Escobedo

            16                                               ORDER
            17             The Court GRANTS the stipulation and CONTINUES the scheduling conference to April
            18      14, 2021 at 9:30 a.m.
            19
            20      IT IS SO ORDERED.

            21         Dated:     January 24, 2021                      /s/ Jennifer L. Thurston
            22                                                  UNITED STATES MAGISTRATE JUDGE

            23
            24
            25
            26
            27
            28
SCHOOLS
LEGAL
SERVICE
P.O. BOX 2445
BAKERSFIELD
CALIFORNIA
93303                                                    2              ____________________________________
                    Case No. 1:20-cv-01291-AWI-JLT                      Joint Stip to Reschedule Mandatory Scheduling Conf.
